Citation Nr: 0500508	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  04-04 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for cardiovascular 
disease, including hypertension and atrial fibrillation.  

3.  Entitlement to service connection for arthritis, multiple 
joints.

4.  Entitlement to service connection for disability 
manifested by a weak back.  

5.  Entitlement to service connection for residuals of a head 
injury, including organic brain disease, cerebral vascular 
accident and a metal plate.

6.  Entitlement to service connection for diabetes mellitus, 
Type II.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

8.  Entitlement to special monthly compensation based upon 
the need for aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to May 
1944.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from a Department of Veterans Affairs (VA) 
Regional Office rating decision in June 2003.

In May 2004, the veteran attended a hearing before the 
undersigned Veterans Law Judge of the Board, in Montgomery, 
Alabama.  The hearing transcript is on file.

The issues of entitlement to service connection for PTSD, 
entitlement to TDIU, and entitlement to special monthly 
compensation based upon the need for aid and attendance or 
being housebound are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service medical records are silent for the 
presence of identifiable underlying cardiovascular disease, 
including hypertension and atrial fibrillation, residuals of 
a head injury, including organic brain disease, cerebral 
vascular accident and metal plate, arthritis of multiple 
joints, disability manifested by a weak back, and diabetes 
mellitus, Type II.

2.  The competent medical evidence fails to demonstrate an 
etiological link or nexus between any current cardiovascular 
disease, including hypertension and atrial fibrillation, 
residuals of a head injury, including organic brain disease, 
cerebral vascular accident and metal plate, arthritis of 
multiple joints, disability manifested by a weak back, or 
diabetes mellitus, Type II, as first demonstrated many years 
postservice and any incident of active duty.

3.  The competent medical evidence fails to establish an 
etiologic/causal link between cardiovascular disease, 
including hypertension and atrial fibrillation and the 
veteran's service-connected schizophrenia on any basis.  


CONCLUSIONS OF LAW

1.  A cardiovascular disease process, including hypertension 
and atrial fibrillation, arthritis of multiple joints, 
residuals of a head injury, including organic brain disease, 
cerebral vascular accident and metal plate and diabetes 
mellitus, Type II, were not incurred in or aggravated by 
active service; nor may arthritis, a cardiovascular disease 
process, including hypertension and atrial fibrillation, 
cerebral vascular accident, organic brain disease or diabetes 
mellitus, Type II, be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.303(b)(d), 3.307, 3.309 (2004).  

2.  A chronic disability manifested by a weak back was not 
incurred in or aggravated by active duty.  38 U.S.C.A. §§ 
1110, 1131, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.303(b)(d)(2004). 

3.  A cardiovascular disease process, including hypertension 
and atrial fibrillation is not proximately due to or the 
result of service-connected schizophrenia.  
38 U.S.C.A. §§ 5107 (West 2002); 38 C.F.R. § 3.310 (a)(2004); 
Allen v. Brown, 7 Vet. App. 439, 446 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

There is indication from the National Personnel Records 
Center (NPRC) that some of the veteran's service medical 
records may have been destroyed by the fire at that facility 
in 1973.  He was shown to have been a machine gunner while 
stationed in New Guinea during World War II.  

The veteran's extensive available service medical records 
include an induction physical examination report and medical 
records for a medical discharge from active duty.  The 
service medical records, are silent for a cardiovascular 
disease process, including hypertension and atrial 
fibrillation, arthritis of multiple joints, disability 
manifested by a weak back, residuals of a head injury, 
including organic brain syndrome, cerebral vascular accident 
and metal plate or diabetes mellitus, Type II.  An isolated 
blood pressure reading of 140/100 in service was not shown to 
be diagnostic of an underlying hypertensive process. 

The service medical records primarily show treatment and 
hospital observation for symptoms diagnostic of a psychosis, 
dementia praecox, unqualified, severe, manifested by 
blocking, flattened affect, irritability, and grand vague 
grandiose ideas of his ability to perform chemical 
experiments for which he was medically discharged from the 
service.  An organic mental disease process was not 
demonstrated.  The service medical records and certificate of 
disability for service discharge fail to show he received any 
combat wounds.  

There is indication in the service medical records that the 
veteran had a benign cyst removed from his scalp in 1943, 
while he was stationed in New Guinea.  He was also noted to 
have reported a preservice history of being unconscious for 
three hours following a car wreck in November 1941; however, 
no pertinent residual disability was noted at induction 
physical examination or in the service medical records 
service.  The psychiatric symptoms associated with a 
psychosis were noted to have first manifested approximately 
one year after service induction.

In May 1944, the veteran filed an original claim for service 
connection compensation benefits.  There was no mention of a 
claim of service connection for hypertension, arthritis of 
multiple joints, disability manifested by a weak back, a head 
injury, or residuals thereof, including a metal plate, 
diabetes mellitus, Type II or atrial fibrillation.  

In an original rating decision of May 1944, the RO granted 
service connection for psychosis, unclassified, rated as 
dementia evaluated as 30 percent disabling, malaria evaluated 
as 10 percent disabling and residuals of a healed scalp scar 
evaluated as noncompensable.  During the postservice years, 
the 30 percent evaluation for service connected psychosis 
remained in effect to the present.  The 10 percent rating for 
malaria was subsequently reduced to a noncompensable rate as 
currently in effect.  

A November 1944 physical examination report showed a 
postoperative scar on the scalp from the removal of a cyst.  
The physical examination was silent for a cardiovascular 
disease process, including hypertension and atrial 
fibrillation, arthritis of multiple joints, disability 
manifested by a weak back, residuals of a head injury, 
including organic brain syndrome, cerebral vascular accident 
and metal plate or diabetes mellitus, Type II.  Pertinent 
clinical evaluation were essentially normal.  

A November 1944 VA surgical examination report noted the 
veteran reported as medical history having a cyst removed 
from the scalp in November 1943, while he was in the service.  
On objective examination the right occipital region of the 
scalp revealed a "u" shaped scar measuring three inches in 
length.  The scar was well healed and nontender.  No apparent 
loss of underlying tissue was noted.  Diagnosis was cicatrix, 
scalp postoperative.  

A November 1944 VA psychiatric examination report shows the 
veteran noted being in good health and had one operation 
consisting of a cyst removal from the scalp.  There was no 
history of any accidents/injuries noted by the veteran, 
including a head injury.  He noted that while in the service 
he was nervous when overseas in New Guinea but was getting 
along nicely.  A neurologic evaluation was normal.  On mental 
status evaluation it was noted that the veteran was 
discharged from the service with a diagnosis of psychosis.  
Since service separation he was noted as getting along nicely 
and his nervousness did not bother him much except for 
headaches.  Diagnosis was neurasthenia.  

A September 1948 psychiatric examination report shows that 
the veteran's reported medical history was silent for any 
problems relating to a cardiovascular disease process, 
including hypertension and atrial fibrillation, arthritis of 
multiple joints, disability manifested by a weak back, 
residuals of a head injury, including organic brain syndrome, 
cerebral vascular accident and metal plate, or diabetes 
mellitus, Type II.  No pertinent objective findings were 
noted regarding such disorders.

A December 1964 private medical examination report noted a 
history of nervousness following surgery on the head while he 
was in New Guinea.  Reportedly, a silver plate was placed in 
the right side of the back of his head in New Guinea during a 
procedure in which a knot was removed from his head.  
Following an objective evaluation, the pertinent diagnoses 
were residuals of prior heart disease by history and abnormal 
EKG, chronic cephalgia as a residual of head surgery in 
service and arthritis of the shoulders, probably chronic 
bursitis.  

Subsequently dated VA medical records between approximately 
1998 and 2003, essentially refer to the presence of recently 
diagnosed hypertension, atrial fibrillation and diabetes 
mellitus, Type II.  Head/brain CT scans failed to show 
evidence of a metal plate or residual of a head injury.  

A January 2002 VA examination report shows status post 
cerebral vascular accident shown on CT scan with mentation 
changes and memory impairment secondary to subjective history 
of head trauma.  Also noted by the VA medical records was  
organic mental disorder secondary to head injury.  

In August 2002 a head CT scan revealed right sided 
nonhemorrhagic infarct without evidence of midline shift or 
mass effect.  Otherwise normal CT scan of the brain was noted 
except for mild atrophy.  Diagnosis was minor abnormality.  

In an October 2003 private medical statement, Dr. S.R., noted 
treating the veteran for problems, including headaches and 
back pain since November 2000.

The record shows that service connection is in effect for 
schizophrenia, undifferentiated type, evaluated as 30 percent 
disabling and residuals of malaria and residual scar from 
removal of a cyst from the scalp, each evaluated as 
noncompensable.

In May 2004, the veteran and his spouse attended a hearing 
before the undersigned Veterans Law Judge of the Board 
sitting in Montgomery, Alabama.  The hearing transcript is on 
file.  The veteran submitted additional evidence with waiver 
of initial RO review.  He noted that no doctor had told him 
that his mental condition affected his blood pressure.  He 
noted that he was not having any significant problems with 
arthritis of multiple joints.  He noted having headaches as a 
consequence of a head injury in service.  He noted that his 
back problems started approximately 3 or 4 years earlier.  He 
noted that a metal plate was placed on the back of his head 
at the time a cyst was removed from his scalp in service.  

The veteran's spouse essentially noted that the veteran's 
mother was officially notified by service personnel that a 
metal plate was placed in the veteran's head.  She noted 
seeing a document noting that such a procedure took place in 
the service.  The veteran noted he was diagnosed with 
diabetes about 3 years earlier.  He could not remember if any 
doctor related diabetes to service.  He noted having 
irregular heartbeats but was unable to recall if any doctor 
notified him of the etiology of such problem.


Criteria

Service connection may be granted for disability resulting 
from disease or injury  incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

A showing of chronic disease in service requires a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  Isolated findings, or a diagnosis 
including the word "chronic," are not sufficient to establish 
service connection.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, alternatively, either or both of the second 
and third elements can be satisfied under 38 C.F.R. § 
3.303(b), by the submission of (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  McManaway v. 
West, 13 Vet. App. 60, 65 (1995) (citing Savage v. Gober, 10 
Vet. App. 488, 495-97).

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. At 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. At 120.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

If the disorder is organic brain disease, cerebral vascular 
accident, arthritis, diabetes mellitus, cardiovascular 
disease, including atrial fibrillation and hypertension, 
service connection may be granted if manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may be granted for disability which is 
proximately due to or the result of a service connected 
disability.  38 C.F.R. § 3.310(a) (2004).  Also, the CAVC has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310(a), and 
compensation is payable for that degree of aggravation of a 
nonservice connected disability caused by a service connected 
disorder.  Allen v, Brown, 7 Vet. App. 430 (1995).

The Board notes that 38 U.S.C.A. § 1154(b) provides a relaxed 
evidentiary standard of proof to determine service connection 
for injuries alleged to have been incurred in combat.  
Collette v. Brown, 82 F.3d 389 (1996).  Under that statute, 
in the case of any veteran who engaged in combat with the 
enemy in service, the Secretary shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.

The Board notes that especially where service medical records 
may have been lost or destroyed, the Board's obligation to 
explain its findings and conclusions is heightened.  O'Hare 
v. Derwinski, 1 Vet.App. 365, 367 (1991).  The Board 
undertakes its decision with this in mind.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002). 


Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA, the Secretary must provide 
notice . . . that informs the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  Furthermore . . . , in what 
can be considered a fourth element of the requisite notice, 
VA must  "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1);  see 38 U.S.C. § 5103A(g) 
. . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements, the Board must ensure that 
complying notice is provided unless the Board makes findings 
regarding the completeness of the record or as to other facts 
that would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In October 2003, the RO formally notified the veteran of the 
VCAA of 2000 with respect to the issues of entitlement to 
service connection on appeal.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Such notice sufficiently placed the 
veteran on notice of what evidence could be obtained by whom 
and of his responsibilities if he wanted such evidence to be 
obtained by VA.  Id.  He was essentially notified to submit 
all relevant evidence in his possession in support of his 
claims.  

The Board recognizes that the initial RO decision was made 
after November 9, 2000, the date the VCAA was enacted.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While complete 
compliance of VCAA notice to the appellant was given after 
the initial RO adjudication of the claims in June 2003, the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices prior to transfer of this case to the 
Board.  The VCAA only requires that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, supra.  Here, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  

Moreover, in a recent opinion, the VA General Counsel held 
that section 5103(a) does not require VA to seek evidence 
from a claimant other than that identified by VA as necessary 
to substantiate the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 
2004).  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claims, and  
to respond to VA notices. 

With respect to the veteran's claims of entitlement to 
service connection for cardiovascular disease, including 
hypertension and atrial fibrillation, residuals of a head 
injury, including organic brain disease, cerebral vascular 
accident and metal plate, arthritis of multiple joints, 
disability manifested by a weak back, and diabetes mellitus, 
Type II, the provisions of 38 U.S.C.A. § 5103A(d) require VA 
to obtain medical examination or opinion if necessary to make 
a decision on a claim.  The Board recognizes that the record 
contains information from the NPRC that some of the veteran's 
service medical records may have been destroyed by fire at 
that facility in 1973.  However, it is also noted that the 
available extensive service medical records and physical 
examination for purposes of a certificate of disability for 
service discharge adequately present an overall view of the 
nature and extent of disabilities present in service.

Significantly, the Board notes that the veteran's service 
medical records, including a certificate of disability for 
discharge from the service are silent for cardiovascular 
disease, including hypertension and atrial fibrillation, 
residuals of a head injury, including organic brain disease, 
cerebral vascular accident and metal plate, arthritis of 
multiple joints, disability manifested by a weak back and 
diabetes mellitus, Type II.  

Importantly, the Board points out that an initial postservice 
VA general medical examination in November 1944 was similarly 
silent for any pertinent complaints, findings or diagnoses 
regarding the issues currently on appeal for service 
connection.  In fact, the competent medical evidence fails to 
show any pertinent findings or diagnoses relevant to the 
claims on appeal for service connection, if at all, until 
many years following service separation.  

As addressed below, the veteran has provided no competent 
evidence that his currently claimed disabilities are 
associated with active service.  Moreover, he has not 
presented evidence showing an etiologic or causal link 
between a cardiovascular process, including hypertension and 
atrial fibrillation and his service connected schizophrenia.  
Absent such evidence, the Board has no obligation to provide 
a medical examination.  Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003).  As such, the Board finds that no 
reasonable possibility exists that any further assistance 
would aid the veteran in substantiating his claims and that 
the requirements of the VCAA have been met.

The Board concludes that all relevant evidence has been 
obtained for determining the merits of the veteran's claim of 
entitlement to service connection on appeal.  The record 
contains competent medical evidence upon which to base an 
appellate decision.  In this case, VCAA requirements have 
been fully satisfied. 


Service Connection for Residuals of a Head Injury

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility , and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein).  

The veteran claims/argues, in substance, that he incurred a 
head injury in service which resulted in chronic residuals, 
variously diagnosed, including organic brain disease, 
cerebral vascular accident and the insertion of a metal 
plate.  

A comprehensive review of the veteran's service medical 
records, including a physical examination with respect to a 
certificate of disability for service discharge, is silent 
for evidence of a head injury or chronic residuals thereof, 
including cerebral vascular accident, organic brain disease 
or insertion of a metal plate.  Significantly, a postservice 
VA general medical examination report in November 1944, is 
likewise silent for any chronic residuals of a head injury, 
however diagnosed.  

The postservice record is silent for any pertinent findings 
until approximately December 1964, when a history of 
insertion of a metal plate in the back of the veteran's head 
in service was noted.  Importantly, the Board points out that 
recent head/brain CT scans of record fail to show evidence of 
a metal plate, currently.  

Also, the record contains subsequently dated medical evidence 
which essentially refers to the presence of a cerebral 
vascular accident and organic brain syndrome due to head 
injury based on the veteran's reported history.

While the medical record notes the veteran's reported history 
of head injury in service with chronic residuals, including 
cerebral vascular accident, organic brain disease and 
insertion of a metal plate, the Board points out that a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Moreover, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).

Significantly, the Board must point out that the record does 
not include a competent medical opinion favorable to the 
veteran's claim based on a review of the claims file.  

Simply put, the competent and probative medical evidence of 
record fails to establish that the veteran has chronic 
residuals of a head injury, including cerebral vascular 
accident, organic brain disease and insertion of a metal 
plate with nexus to active duty, on any basis.

Also, the veteran's bare opinion, as a lay person, is of no 
probative value in light of the requirement for medical 
evidence linking any current residuals of a head injury , 
including cerebral vascular accident, organic brain disease 
and insertion of a metal plate, with his active service.  The 
CAVC has held that lay assertions of medical causation do not 
constitute competent evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is not applicable where, as here, the 
preponderance of the evidence of record is against the 
veteran's claim for service connection for chronic residuals 
of a head injury, including cerebral vascular accident, 
organic brain disease and a metal plate.  The claim is 
therefore denied.

Significantly, the Board points out that the headaches noted 
on a postservice VA psychiatric examination report appear to 
have been considered as part of the manifestations and 
symptoms associated with the veteran's service-connected 
psychiatric disorder and are already contemplated within the 
currently assigned 30 percent evaluation.  


Service Connection for Cardiovascular Disease, including 
Hypertension and Atrial Fibrillation

The veteran essentially claims/argues, in substance, that he 
incurred a cardiovascular disease process, including 
hypertension and atrial fibrillation in service or as 
proximately due to service-connected schizophrenia.

A comprehensive review of the veteran's service medial 
records is silent for any underlying identifiable 
cardiovascular disease process, including hypertension and 
atrial fibrillation.  Specifically, the isolated elevated 
blood pressure reading of 140/100 in service, alone, is not 
shown to be diagnostic of any cardiovascular disease process, 
however diagnosed, in light of normal cardiovascular 
evaluations in service as well as on a November 1944 
postservice VA general medical examination.

Importantly, the first evidence of any apparent 
cardiovascular disease process, including hypertension and 
atrial fibrillation was not shown until approximately 
December 1964, many years following separation from active 
duty.

Significantly, the Board must point out that the record does 
not include a competent medical opinion favorable to the 
veteran's claim based on a review of the claims file.  

Simply put, the competent and probative medical evidence of 
record fails to establish that the veteran has a 
cardiovascular disease process, including hypertension and 
atrial fibrillation with nexus to active duty, on any basis.

Moreover, the competent medical evidence fails to establish 
an etiologic link or nexus between any cardiovascular disease 
process, including hypertension and atrial fibrillation and 
the veteran's service-connected schizophrenia.  Moreover, the 
record lacks competent medical evidence showing aggravation 
of a cardiovascular disease process, including hypertension 
and atrial fibrillation associated with service-connected 
schizophrenia.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).

While the medical record may refer to the veteran's reported 
history of cardiovascular disease process, including 
hypertension and atrial fibrillation in service or associated 
to service-connected schizophrenia, the Board points out that 
a bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The veteran's bare opinion, as a lay person, is of no 
probative value in light of the requirement for medical 
evidence linking any current cardiovascular disease process, 
including hypertension and atrial fibrillation with his 
active service and/or service-connected schizophrenia.  The 
CAVC has held that lay assertions of medical causation do not 
constitute competent evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is not applicable where, as here, the 
preponderance of the evidence of record is against the 
veteran's claim for service connection for a cardiovascular 
disease process, including hypertension and atrial 
fibrillation.  


Service Connection for Diabetes Mellitus, Type II, Arthritis 
of Multiple Joints and Disability Manifested by a Weak Back 

The veteran essentially claims/argues, in substance, that he 
incurred diabetes mellitus, Type II, arthritis of multiple 
joints, and disability manifested by a weak back in service.

A comprehensive review of the veteran's service medical 
records as well as a November 1944 postservice VA physical 
examination report is silent for any underlying identifiable 
findings diagnostic of diabetes mellitus, Type II, arthritis 
of multiple joints and disability manifested by a weak back.

Importantly, the medical evidence of record first 
demonstrating any apparent findings diagnostic of diabetes 
mellitus, Type II, arthritis of multiple joints, and 
disability manifested by a weak back, dates from many years 
following separation from active duty.

Significantly, the Board must point out that the record does 
not include a competent medical opinion favorable to the 
veteran's claim based on a review of the claims file.  

Simply put, the competent and probative medical evidence of 
record fails to establish that the veteran has diabetes 
mellitus, Type II, arthritis of multiple joints, and/or 
disability manifested by a weak back with nexus to active 
duty, on any basis.

Also, the veteran's bare opinion, as a lay person, is of no 
probative value in light of the requirement for medical 
evidence linking any current diabetes mellitus, Type II, 
arthritis of multiple joints, and disability manifested by a 
weak back with his active service.  The CAVC has held that 
lay assertions of medical causation do not constitute 
competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is not applicable where, as here, the 
preponderance of the evidence of record is against the 
veteran's claim for service connection for diabetes mellitus, 
Type II, arthritis of multiple joints, and disability 
manifested by a weak back.  


ORDER

Entitlement to service connection for chronic residuals of a 
head injury, including cerebral vascular accident, organic 
brain disease and metal plate insertion, is denied.

Entitlement to service connection for a cardiovascular 
disease process, including hypertension and atrial 
fibrillation, is denied.

Entitlement to service connection for arthritis of multiple 
joints is denied.

Entitlement to service connection for disability manifested 
by a weak back is denied.  

Entitlement to service connection for diabetes mellitus, Type 
II, is denied.
REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans'  
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

The Board notes that the issues of entitlement to service 
connection for PTSD, entitlement to a TDIU, and entitlement 
to special monthly compensation based upon the need for aid 
and attendance or being housebound remain unresolved.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, 
additional development to include pertinent VA medical 
examinations and opinions is needed to supplement the record 
with respect to such issues.  Id.

The Board notes that the postservice medical evidence of 
record shows that as early as September 1948, the veteran 
noted on a VA psychiatric examination, that he developed 
nervous problems due to being caught in air raids while 
stationed in New Guinea.  The Board concedes that the veteran 
was most likely exposed to air attacks while stationed in New 
Guinea as a machine gunner.  Accordingly, he should be 
afforded a special VA psychiatric examination to determine 
whether he has PTSD with nexus to active duty.

Also, the Board notes that in connection with the veteran's 
claim of entitlement to a TDIU, he should be afforded a 
special VA psychiatric examination for the purpose of 
determining the degree and extent of severity of symptoms 
associated with service-connected schizophrenia as opposed to 
any nonservice-connected coexisting mental disorders.  

Importantly, the Board notes that a VA Form 21-2680, 
Examination of Housebound Status or Permanent Need for 
Regular Aid and Attendance should be completed by an 
appropriate VA physician in connection with the veteran's 
claim of entitlement to special monthly compensation based 
upon the need for aid and attendance or being housebound.  

VA has a statutory duty to assist the veteran in the 
development of facts pertinent to his claim.  Littke v. 
Derwinski , 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended and conducting 
a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

2.  The veteran should be afforded a VA 
special psychiatric examination by a 
board certified psychiatrist, who has not 
previously examined the veteran, to 
include on a fee basis, if necessary, 
with a battery of supplemental 
psychological tests for the purpose of 
ascertaining the etiology of any PTSD, if 
present, and the current nature and 
extent of severity of service-connected 
schizophrenia, undifferentiated type.  
The entire claims folder, a copy of the 
rating criteria for evaluating mental 
disorders and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

Following a comprehensive review of the 
examination findings and claims file, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that PTSD, if present, is 
etiologically related to active service.  
The examiner must support all opinions 
and conclusions expressed with a complete 
rationale. 

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by service-connected schizophrenia, 
undifferentiated, type.  If there are 
other psychiatric disorders found, in 
addition to service-connected 
schizophrenia, undifferentiated type, the 
examiner should specify which symptoms 
are associated with each disorder(s).

If certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than 
service-connected schizophrenia, 
undifferentiated type, is or are found on 
examination, the examiner should offer an 
opinion as to whether such disorder is 
causally or etiologically related to 
service-connected schizophrenia, 
undifferentiated type, and, if not so 
related, whether the veteran's service-
connected schizophrenia, undifferentiated 
type, has any aggravating effect on the 
severity of any other psychiatric 
disorder.

Any necessary special studies, in 
addition to supplemental psychological 
testing, must be accomplished to 
differentiate service-connected 
schizophrenia, undifferentiated type, 
symptoms from coexisting psychiatric 
disorders(s).  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
the veteran's service-connected 
schizophrenia, undifferentiated type.

Following evaluation, the examiner should 
provide a numerical code under the Global 
Assessment of Functioning scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
solely from service-connected 
schizophrenia, undifferentiated type.  
The examiner should include a definition 
of the numerical GAF code assigned, as it 
relates to the veteran's occupational and 
social impairment solely due to service-
connected schizophrenia, undifferentiated 
type.

The examination findings must be 
correlated to the pertinent rating 
criteria with the examiner recording 
pertinent medical complaints, symptoms, 
and clinical findings, that pertain to 
the presence or absence of service-
connected schizophrenia, undifferentiated 
type, and the extent of each of the 
factors provided in the rating criteria 
for rating psychiatric disorders.

Any opinions expressed by the examiner as 
to the etiology of PTSD, if present, and 
the severity of service-connected 
schizophrenia, undifferentiated type, 
must be accompanied by a complete 
rationale.

3.  The veteran should be afforded a VA 
social and industrial survey for purposes 
of determining the impact of his service-
connected disorders on his employability 
status.  

4.  The veteran should be afforded a 
physical examination by an appropriate VA 
physician in order to complete a VA Form 
21-2680, Examination of Housebound Status 
or Permanent Need for Regular Aid and 
Attendance.

5.  Thereafter, the claims file should be 
reviewed to ensure that the above 
requested development has been completed 
in its entirety.

In particular, the requested examination 
reports and required opinion should be 
reviewed to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, also 
ensuring they are legible.  If they are 
not, corrective procedures should be 
implemented.  See Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the claims for 
entitlement to service connection for 
PTSD, entitlement to a TDIU, and 
entitlement to special monthly 
compensation based upon the need for aid 
and attendance or being housebound should 
be readjudicated.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be issued a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  A reasonable period of time 
for a response should be afforded.  Thereafter, the case 
should be returned to the Board, if in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. The veteran need take no action 
until he is notified by VA; however, he is hereby notified 
that failure without good cause shown to report for any 
scheduled VA examinations may adversely affect the outcome of 
his claims of entitlement to service connection for PTSD, 
entitlement to a TDIU, and/or entitlement to special monthly 
compensation based upon the need for aid and attendance or 
being housebound.  38 C.F.R. § 3.655 (2004). 



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


